          Case 20-35740 Document 673-1 Filed in TXSB on 08/02/21 Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION


In re:                                                              Chapter 11

SEADRILL PARTNERS LLC, et al.1                                      Case No. 20-35740 (DRJ)

                                        Debtors.                    Jointly Administered




    ORDER GRANTING SECOND AND FINAL FEE APPLICATION OF M3 ADVISORY
    PARTNERS, LP FOR COMPENSATION EARNED AND EXPENSES INCURRED FOR
           THE PERIOD OF DECEMBER 1, 2020 THROUGH MAY 14, 2021
                           [RE DOCKET NO. 640]

           Upon the Final Application (the “Fee Application”)2 of M3 Advisory Partners, LP (“M3”),

financial advisor for the debtors of Seadrill Partners LLC and its affiliated debtors (collectively,

the “Debtors”) for entry of an order (this “Order”): (a) awarding M3 final compensation for

professional services provided during the Fee Period in the amount of $5,435,197.50 and

reimbursement of expenses incurred during the Final Fee Period in the amount of $7,174.95; (b)

authorizing and directing the Debtors to remit payment to M3 for such fees; and (c) granting such

other relief as is appropriate under the circumstances, all as more fully set forth in the Fee

Application; and the Court having jurisdiction over the Fee Application; and due and adequate

notice of the Fee Application having been given pursuant to the Bankruptcy Code, the Bankruptcy

Rules, and the Local Rules; and the Court having read and considered the Fee Application;



1
  A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
proposed claims and noticing agent at https://cases.primeclerk.com/seadrillpartners. The location of Debtor Seadrill
Partners LLC’s principal place of business and the Debtors’ service address in these chapter 11 cases is Seadrill
Partners LLC, 2nd Floor, Building 11, Chiswick Business Park, 566 Chiswick High Road, London W4 5YS, United
Kingdom.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Application.



           DOCS_LA:331782.1 59944/002
         Case 20-35740 Document 673-1 Filed in TXSB on 08/02/21 Page 2 of 2




objections to the Fee Application, if any, and arguments of counsel, if any; and any objections to

the Fee Application having been resolved or overruled; and after due deliberation and for good

cause shown, it is HEREBY ORDERED THAT:

         1.      The Fee Application is GRANTED as set forth herein.

         2.      M3 is hereby awarded, on a final basis, the allowance of $5,435,197.50 for

compensation of professional services and $7,174.95 for reimbursement of expenses rendered to

the Debtors during the period of December 1, 2020 through and including May 14, 2021.

         3.      The Debtors are hereby authorized to pay M3 all fees and expenses allowed

pursuant to this Order, to the extent not previously paid.


Dated:
                                          __________________________________________
                                          DAVID R. JONES
                                          UNITED STATES BANKRUPTCY JUDGE




                                                 2
DOCS_LA:331782.1 59944/002
